PER CURIAM.
The judgment of conviction for robbery which is under review by this appeal is affirmed as it has in no way been attacked by the appellant before this court. The twelve (12) year prison sentence imposed upon such judgment of conviction is, however, reversed as the appellant was, without *179dispute, qualified to be sentenced as a youthful offender under Section 958.04(2), Florida Statutes (1979), but was not so sentenced. Section 958.04(2), Florida Statutes (1979), is mandatory in nature and, therefore, requires that the appellant be sentenced in this case as a youthful offender. State v. Goodson, 404 So.2d 1337 (Fla.1981) (case no. 59,864, opinion filed September 10, 1981), affirming, Goodson v. State, 392 So.2d 1335 (Fla. 1st DCA 1980); Evans v. State, 398 So.2d 1018 (Fla. 5th DCA 1981); Warren v. State, 391 So.2d 775 (Fla. 4th DCA 1980); see also Killian v. State, 387 So.2d 385, 386 (Fla. 2d DCA 1980). The cause is, accordingly, remanded to the trial court with directions to resentence the appellant as a youthful offender under Section 958.05, Florida Statutes (1979).
Affirmed in part; reversed in part and remanded.